Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2015

                                     No. 04-15-00294-CR

                                   Shauna Denay RIPLEY,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

       After Appellant’s counsel repeatedly missed deadlines to file the brief, we abated this
appeal and remanded it to the trial court for an abandonment hearing. The trial court held a
hearing as ordered; it filed a supplemental clerk’s record containing findings of fact and
conclusions of law. The court reporter filed a supplemental reporter’s record of the hearing. See
TEX. R. APP. P. 38.8(b)(3).

       The trial court found that (1) Appellant wishes to prosecute her appeal, (2) Appellant is
indigent, and (3) court-appointed trial and appellate attorney Deborah Stanton Burke asked the
court to appoint someone other than herself to serve as counsel on appeal. The trial court
appointed Michael Raign as appellate counsel.

        We REINSTATE this appeal on this court’s docket. We ORDER Appellant’s court-
appointed counsel Michael Raign to file Appellant’s brief with this court within THIRTY DAYS
of the date of this order.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court